Title: Enclosure: Minutes of Creek Council, 2 March 1789
From: Creek Council
To: Washington, George

 

[Corvatas, 2 March 1789]

By the Kings Chiefs and head Warriors of the Creek and Cherickes Nations of Indians at a Genera⟨l⟩ meeting over black Drink at the Square of ⟨the⟩ Corvatas the 2d of the windy moon 1789.
Master of the Talks John Galphin, Hula Mica the Hollowing King M. Daurazaux Linxter.
Talk 1st That the Georgians comes on our land by Building houses on the Altamaha River on our hunting ground, and Driveing our game five or Six hundred miles further Back Then when our fathers and friends the English nation had it in their Possesion.
Talk 2d That we are at war with them and will not make peace with them, untill are further advised after the Busk.
Talk 3d That we are Ready to Send the Broken days through all our nations to our Kings and head warriors who ⟨mutilated⟩ not at this meeting to proclaim a General war again⟨st⟩ the Rebels that drove our beloved away from us a Cros⟨s⟩ the great water.
Talk 4th That the Spanards also are our Enemies and that we will not be friends with them for that they give us Tabacco Rice with Red pepper and Rum which they give us for Taffie A Brime Salt in Exchange for our Beaver furs and Skins and that we Cannot get Blankets nor Strouds from them in Exchange for our furs and Deer Skins &a &a.
talk 5th That we acknowledge no King nor nation to Rule or govern us but the great King of England a Cross the great water, And that he is our father and brother and that all of his Country are our beloved men and that the Spanards and Americans are our Enemies and that we will be Enemies to them while the Sun and moon Reigns.
talk 6th That we want a British fort and house built at Apalatcha or St Marys for Comerce and that British goods may be Sent out to us powder and lead, which we will give our furs and peltry in Exchange, and that we will defend the fort ourselves against the Spanards and Americans.

talk 7th That we will send our fathers and brothers the English a Return of the Warriors, in our Towns who owns the great King of England to be their Brother and will fight for him and his great nation and make war or peace for him when he pleases to Command us.
talk 8th Return of our warriors in our Nations

          
            Latchaway and its Boundaries Including Simclomans
            2500
          
          
            Flint River St Mary’s and St Johns and two Hilohatri Towns
            1500
          
          
            N⟨a⟩ches Cursetors and its boundaries
            1000
          
          
            Corsators Broken Arrow and its Boundaries
            1500
          
          
            Tuckabachas and both Talasses
            1000
          
          
            Talapusie and its Boundaries
            500
          
          
            Cherickes nation by Report of the Kings Chiefs and head Warriors Ready to go to war
            4000
          
          
            
            12000
          
        
talk 9th That the Nation of Mowhawks Chickasaws and Chacktaws will Join our nations against the Spanards and Americans if the are Supported by the King of the English Nation.
talk 10th That if our brother the great King a Cross the great water will furnish us with powder and Lead and war stores we will make war with Spain and america and Hoist his Colours when Ever we gain a Victory.
talks Still Continued
1st That we appoint our beloved man and warrior Thomas Dalton Esquire our leader to Cross the great water and make our talks Known to our brother the great King of England and his beloved Chiefs and head warriors and to give out his talks and to Receive theirs in their Squares or war Cabbins and we shall governed by his Talks as he is our beloved man Captain and warrior.
talk 2d That three warriors may be Sent Express to our head King Alexander McGillivry Esqr. with our talks that he may make them Straite in his war Cabbin at little Tallasses in the upper Creek nation and that if these talks are good and Straite talks they must accompany our beloved man to Pensacola and there gett a Spanish pass for him to Cross the great water So as to make our talks Known to the King of the English nation his head warriors and beloved men.
talk 3d That if our beloved man is hurt or Insulted by the

Spanards or Stoped in his way while on our business we will take the Governor ONeels Scalp and burn pensacola.
talk 4th That our beloved man after he Returns from holding our and his talks with our fathers and friends a Cross the great water may Come to our nation by way of the Ohio from lake Superior or Arie and Come down the Missippi River and that he may give out our talks to our brothers the Mohawkes He Knows them and their Country and head warrior our brother Colonel Guy Johnston.
Talk 5th That as our beloved man goes amongst our brothers the English to hold our talks we hope he not be injured in any mannor Suffer for any thing while he Remains in their Country and that they may Send him again out to us with their talks wither by Canada or East Florida as they and he may agree in the talks of their great King head warriors and beloved men.
We now Confirm these talks as our Straite talks with a Holoh and full Cup of Black Drink with our beloved man and Spils our Blood to shew the English nation we are Ready to Spill it for them.

John Galphinthe mark of HulaMica HollowingKing  X 

